Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-5 are allowable over the prior art of record because the prior art does not teach or suggest a method for producing aluminum comprising the steps of dissolving, bringing and electrolyzing as presently claimed.
	The prior art does not contain any language that teaches or suggests the above. Shaw does not teach a dissolution step of dissolving a hydrate containing aluminum in water to prepare an aqueous solution that contains aluminum ions, in the dissolution step, a concentration of the aluminum ions in the prepared aqueous solution being 0.01 to 1 M; a volume ratio between the aqueous phase and the organic phase that are brought into contact with each other (aqueous phase / organic phase) being 0.1 to 2; and an electric current density being 1 to 1000 µA/cm2. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 31, 2021